The issues and resultant judgment in this suit are set forth in the opinion this day handed down in the case of Clay Naquin et al. v. Etienne Naquin et al., 128 So. 655. 1 This is the suit wherein Etienne Naquin and Maurice Polet seek to prove the loss, legality, and contents of the will of their deceased mother, Mrs. Elvire Lasseigne Naquin. The judgment of the court below was in accordance with the prayer of plaintiffs' petition. Defendants appealed, and plaintiffs have moved to dismiss their appeal.
The issues raised by appellees' motion are identical with the issues that we were called on to consider and dispose of in the case of Naquin v. Naquin, referred to supra. Hence the reasons assigned for sustaining the motion *Page 625 
in that case are equally applicable to the motion filed in the present case.
For the reasons assigned, the appeal herein is dismissed, at the cost of the appellants.
1 Ante, p. 621.